Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 1 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 2 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 3 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 4 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 5 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 6 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 7 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 8 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                          Document     Page 9 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 10 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 11 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 12 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 13 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 14 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 15 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 16 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 17 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 18 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 19 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 20 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 21 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 22 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 23 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 24 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 25 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 26 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 27 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 28 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 29 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 30 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 31 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 32 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 33 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 34 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 35 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 36 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 37 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 38 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 39 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 40 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 41 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 42 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 43 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 44 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 45 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 46 of 68
Case 20-50463   Doc 70   Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                         Document      Page 47 of 68
                                 Case 20-50463              Doc 70   Filed 04/01/21       Entered 04/01/21 14:06:15             Desc Main
                                                  CUSTOM DESIGN    GROUP,LLC
                                                              Document    Page 48 of 68
                                                    Transaction List by Date
                                                                February 2021

             Transact
   Date      ion Type Posting                   Name            Memo/Description          Account                 Split               Amount


02/01/2021   Deposit   Yes      Rick Carpenter                                     102 SUN TRUST        105 Undeposited Funds                 136.42
02/02/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              1,717.37
02/02/2021   Deposit   Yes      Emili Yount                                        102 SUN TRUST        105 Undeposited Funds                 139.31
02/02/2021   Deposit   Yes      ONLINE                                             104 First Citizens   105 Undeposited Funds                  18.60
02/02/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                               637.73
02/02/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                               103.26
02/02/2021   Deposit   Yes      Viewmont Car Wash                                  102 SUN TRUST        105 Undeposited Funds                  25.68
02/03/2021   Deposit   Yes      ORDERMYGEAR                                        102 SUN TRUST        105 Undeposited Funds                1,195.99
02/03/2021   Deposit   Yes      Christie Clinic                                    102 SUN TRUST        105 Undeposited Funds                 210.00
02/03/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              1,854.31
02/03/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                             16,504.54
02/03/2021   Deposit   Yes      Luke Elmore                                        102 SUN TRUST        105 Undeposited Funds                 315.65
02/04/2021   Deposit   Yes      ORDERMYGEAR                                        102 SUN TRUST        105 Undeposited Funds                 694.51
02/04/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              2,398.33
02/04/2021   Deposit   Yes                                                         104 First Citizens                                          83.09
02/04/2021   Deposit   Yes      Vision Hardwood Floor LLC                          102 SUN TRUST        105 Undeposited Funds                 280.34
02/05/2021   Deposit   Yes      ORDERMYGEAR                                        102 SUN TRUST        105 Undeposited Funds                 544.77
02/05/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              4,791.95
02/05/2021   Deposit   Yes      401 STORE SALES                                    102 SUN TRUST        -Split-                               395.36
02/05/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                               220.75
02/05/2021   Deposit   Yes      fisher Return                                      102 SUN TRUST        105 Undeposited Funds                 316.46
02/07/2021   Deposit   Yes      Hickory Fitness                                    102 SUN TRUST        105 Undeposited Funds                  18.19
02/08/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              3,079.57
02/08/2021   Deposit   Yes      ORDERMYGEAR                                        102 SUN TRUST        105 Undeposited Funds                1,358.07
02/08/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              4,800.61
02/08/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              2,226.61
02/08/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                               618.46
02/09/2021   Deposit   Yes      ORDERMYGEAR                                        102 SUN TRUST        105 Undeposited Funds                5,191.63
02/09/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              2,898.62
02/09/2021   Deposit   Yes                                                         104 First Citizens                                          24.02
02/09/2021   Deposit   Yes                                                         102 SUN TRUST        -Split-                              1,911.46
02/09/2021   Deposit   Yes      WPCOG                                              102 SUN TRUST        105 Undeposited Funds                 122.52
02/10/2021   Deposit   Yes
                              Case 20-50463
                             401 STORE SALES
                                                         Doc 70      Filed 04/01/21    Entered 04/01/21
                                                                                 102 SUN TRUST
                                                                                                          14:06:15 Desc Main
                                                                                                   105 Undeposited Funds             121.98
                                                                     Document       Page 49 of 68
02/10/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                   640.00
02/10/2021   Deposit   Yes   401 STORE SALES                                          102 SUN TRUST        105 Undeposited Funds      51.36
02/10/2021   Deposit   Yes   ORDERMYGEAR                                              102 SUN TRUST        105 Undeposited Funds    1,417.64
02/10/2021   Deposit   Yes                                                            104 First Citizens                              47.63
02/10/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  1,018.11
02/10/2021   Deposit   Yes   Christie Clinic                                          102 SUN TRUST        -Split-                   792.01
02/10/2021   Deposit   Yes   Athletes Lab                                             102 SUN TRUST        105 Undeposited Funds    3,398.62
02/10/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                   749.53
02/10/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  3,786.73
02/10/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                 24,256.92
02/10/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  2,000.00
02/11/2021   Deposit   Yes   ORDERMYGEAR                                              102 SUN TRUST        105 Undeposited Funds     263.89
02/11/2021   Deposit   Yes   HIckory High School Athletics                            102 SUN TRUST        -Split-                   985.16
02/11/2021   Deposit   Yes                                   autz.net friday          102 SUN TRUST        105 Undeposited Funds     813.20
02/11/2021   Deposit   Yes                                   cc friday                102 SUN TRUST        -Split-                  1,462.37
02/11/2021   Deposit   Yes                                   checks cash friday       102 SUN TRUST        -Split-                  4,036.46
02/12/2021   Deposit   Yes   ORDERMYGEAR                                              102 SUN TRUST        105 Undeposited Funds     999.07
02/12/2021   Deposit   Yes                                                            104 First Citizens                             194.12
02/12/2021   Deposit   Yes                                                            104 First Citizens                              61.41
02/12/2021   Deposit   Yes                                   cc friday                102 SUN TRUST        -Split-                  4,126.67
                                                             saturday check deposit
02/15/2021   Deposit   Yes                                   atm                      102 SUN TRUST        -Split-                  9,011.91
02/15/2021   Deposit   Yes   Hickory Christian Academy       autz.net saturday        102 SUN TRUST        105 Undeposited Funds      89.88
02/15/2021   Deposit   Yes   401 STORE SALES                 cc saturday              102 SUN TRUST        105 Undeposited Funds     561.60
02/15/2021   Deposit   Yes   Julius Phillips                                          102 SUN TRUST        105 Undeposited Funds    3,279.60
02/15/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  3,559.71
02/16/2021   Deposit   Yes   ORDERMYGEAR                                              102 SUN TRUST        105 Undeposited Funds     833.51
02/16/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                 12,158.20
02/16/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  1,271.70
02/16/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  1,179.41
                             Lake Norman High School
02/16/2021   Deposit   Yes   Football                                                 102 SUN TRUST        -Split-                  1,089.26
02/17/2021   Deposit   Yes   ORDERMYGEAR                                              102 SUN TRUST        105 Undeposited Funds    3,351.57
02/17/2021   Deposit   Yes   Christie Clinic                                          102 SUN TRUST        105 Undeposited Funds      78.11
02/17/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                   236.47
02/17/2021   Deposit   Yes                                                            102 SUN TRUST        -Split-                  5,633.09
02/19/2021   Deposit   Yes                                                            104 First Citizens                              15.98
02/19/2021   Deposit   Yes   Jason Pruitt                                             102 SUN TRUST        105 Undeposited Funds     113.42
02/19/2021   Deposit   Yes   ORDERMYGEAR                                              102 SUN TRUST        105 Undeposited Funds     286.09
02/19/2021   Deposit   Yes
                              Case 20-50463
                             ORDERMYGEAR
                                                          Doc 70   Filed 04/01/21    Entered 04/01/21
                                                                               102 SUN TRUST
                                                                                                        14:06:15 Desc Main
                                                                                                 105 Undeposited Funds        1,016.51
                                                                   Document       Page 50 of 68
02/19/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                   23,584.28
02/19/2021   Deposit   Yes   Venom                                            102 SUN TRUST        105 Undeposited Funds      1,786.37
02/19/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    3,016.53
02/20/2021   Deposit   Yes   401 STORE SALES                                  102 SUN TRUST        105 Undeposited Funds       278.20
02/22/2021   Deposit   Yes   ORDERMYGEAR                                      102 SUN TRUST        105 Undeposited Funds       523.20
02/22/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                   11,473.65
02/22/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    1,151.66
02/22/2021   Deposit   Yes                                                    104 First Citizens                                49.26
02/22/2021   Deposit   Yes   CSVC                                             102 SUN TRUST        -Split-                    2,717.80
02/23/2021   Deposit   Yes   ORDERMYGEAR                                      102 SUN TRUST        105 Undeposited Funds      1,411.48
02/23/2021   Deposit   Yes   Palmetto Sports Fundraising                      102 SUN TRUST        -Split-                    1,011.69
02/23/2021   Deposit   Yes   alpha broder credit                              102 SUN TRUST        105 Undeposited Funds        35.39
02/23/2021   Deposit   Yes   alpha broder credit                              102 SUN TRUST        105 Undeposited Funds        30.28
02/23/2021   Deposit   Yes   point of sale credit                             102 SUN TRUST        105 Undeposited Funds       355.35
02/23/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                     575.66
02/23/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    2,107.91
02/23/2021   Deposit                                                          104 First Citizens                               172.85
02/23/2021   Deposit                                                          104 First Citizens                                43.60
                             Lake Norman High School
02/24/2021   Deposit   Yes   Football                                         102 SUN TRUST        -Split-                     179.76
02/24/2021   Deposit   Yes   Dick sporting goods credit                       102 SUN TRUST        105 Undeposited Funds        50.78
02/24/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    4,623.57
02/24/2021   Deposit   Yes   ORDERMYGEAR                                      102 SUN TRUST        105 Undeposited Funds       367.27
02/24/2021   Deposit   Yes   Mickey Bolick                                    102 SUN TRUST        -Split-                     642.00
02/24/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    1,955.03
02/24/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                     807.05
02/24/2021   Deposit   Yes   Hank Guess                                       102 SUN TRUST        105 Undeposited Funds        74.90
2/25/2021    Deposit   yes                                                    104 First Citizens                                40.24
02/25/2021   Deposit   Yes   ORDERMYGEAR                                      102 SUN TRUST        105 Undeposited Funds       365.74
02/25/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    3,000.00
02/25/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    5,599.57
2/26/2021    Deposit   Yes                                                    104 First Citizens                                82.68
02/26/2021   Deposit   Yes   ORDERMYGEAR                                      102 SUN TRUST        105 Undeposited Funds       632.03
02/26/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    1,964.54
02/26/2021   Deposit   Yes   FCA                                              102 SUN TRUST        105 Undeposited Funds      1,614.41
02/26/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                    1,390.18
02/28/2021   Deposit   Yes   Mercer University Football                       102 SUN TRUST        105 Undeposited Funds      7,000.00
02/28/2021   Deposit   Yes   401 STORE SALES                                  102 SUN TRUST        105 Undeposited Funds        94.16
02/28/2021   Deposit   Yes                                                    102 SUN TRUST        -Split-                     360.59
Case 20-50463   Doc 70      Filed 04/01/21 Entered 04/01/21 14:06:15   Desc Main
                                                                            230,992.74
                            Document      Page 51 of 68
           Wednesday, Mar 24, 2021 06:07:56 AM GMT-7
                                    Case 20-50463          Doc 70       Filed 04/01/21    Entered 04/01/21 14:06:15          Desc Main
                                               CUSTOM DESIGN    GROUP,LLC
                                                          Document    Page 52 of 68
                                                 Transaction List by Date
                                                                      February 2021

   Date       Transaction Type        Num                   Name                      Account                    Split               Amount
02/01/2021   Expense                        XPS Shipping                         102 SUN TRUST    711 Postage & Shipping                  -250.00
02/01/2021   Expense                        SUNTRUST FEES                        102 SUN TRUST    744 Bank Charges & Fees                 -276.50
02/01/2021   Expense                        Pw custom                            102 SUN TRUST    506 Cost of Goods Sold                   -20.00
                                            Galaxy Digitizing acc#2370 2821
02/01/2021   Expense                        4447                                 102 SUN TRUST    506 Cost of Goods Sold                  -504.00
02/01/2021   Expense                        alphabroder                          102 SUN TRUST    506 Cost of Goods Sold                   -34.26
02/01/2021   Expense                        alphabroder                          102 SUN TRUST    506 Cost of Goods Sold                  -206.46
02/01/2021   Expense                        alphabroder                          102 SUN TRUST    506 Cost of Goods Sold                  -323.77
02/01/2021   Expense                        fabric wholesale direct              102 SUN TRUST    506 Cost of Goods Sold                  -220.97
02/01/2021   Expense                        The Game/MV Sport                    102 SUN TRUST    506 Cost of Goods Sold                   -73.15
02/01/2021   Expense                        Dicks Sporting Goods                 102 SUN TRUST    506 Cost of Goods Sold                  -338.11
02/01/2021   Expense                        Badger Sports                        102 SUN TRUST    506 Cost of Goods Sold                  -980.50
02/01/2021   Expense                        S&S Activewear                       102 SUN TRUST    506 Cost of Goods Sold                  -257.43
02/01/2021   Expense                        SanMar                               102 SUN TRUST    506 Cost of Goods Sold                  -502.07
02/01/2021   Expense                        S&S Activewear                       102 SUN TRUST    506 Cost of Goods Sold                  -339.13
02/01/2021   Expense                        Badger Sportswear                    102 SUN TRUST    506 Cost of Goods Sold                  -532.45
02/01/2021   Expense                        Pw custom                            102 SUN TRUST    506 Cost of Goods Sold                   -20.00
02/02/2021   Check                  14018   Gregory Heckler                      102 SUN TRUST    552 Contract Labor                      -880.00
02/02/2021   Bill Payment (Check)   14019   Gregory A. Heckler                   102 SUN TRUST    210 Accounts Payable General           -2,730.00
02/02/2021   Expense                        heartland                            102 SUN TRUST    744 Bank Charges & Fees                -2,518.07
02/02/2021   Expense                        heartland                            102 SUN TRUST    744 Bank Charges & Fees                 -840.89
02/02/2021   Expense                        paypal online                        102 SUN TRUST    744 Bank Charges & Fees                 -242.17
                                                                                                  744A Bank Charges & Fees:OMG
02/02/2021   Expense                        OMG                                  102 SUN TRUST    FEES                                     -50.27
02/02/2021   Expense                        XPS Shipping                         102 SUN TRUST    711 Postage & Shipping                  -100.00
02/02/2021   Expense                        paypal online                        102 SUN TRUST    744 Bank Charges & Fees                     -7.88
02/02/2021   Expense                        SanMar                               102 SUN TRUST    506 Cost of Goods Sold                  -124.50
02/02/2021   Expense                        Champro Sports                       102 SUN TRUST    506 Cost of Goods Sold                  -279.90
02/02/2021   Expense                        sinaliteinc                          102 SUN TRUST    506 Cost of Goods Sold                   -11.77
02/02/2021   Expense                        Q Digitizing                         102 SUN TRUST    506 Cost of Goods Sold                   -75.00
02/02/2021   Expense                        vertrans                             102 SUN TRUST    506 Cost of Goods Sold                   -20.00
02/02/2021   Expense                        Pw custom                            102 SUN TRUST    506 Cost of Goods Sold                  -340.00
02/02/2021   Expense                        BEST BUY                             102 SUN TRUST    506 Cost of Goods Sold                  -138.00
02/02/2021   Expense                        Dicks Sporting Goods                 102 SUN TRUST    506 Cost of Goods Sold                 -1,303.62
02/02/2021   Expense                        Cutter & Buck Inc.                   102 SUN TRUST    506 Cost of Goods Sold                   -39.31
02/02/2021   Expense
                                    Case 20-50463
                                             alphabroder
                                                         Doc 70        Filed 04/01/21    Entered 04/01/21
                                                                               102 SUN TRUST
                                                                                                              14:06:15
                                                                                                 506 Cost of Goods Sold
                                                                                                                              Desc Main    -1,046.36
                                                                       Document        Page 53 of 68
02/02/2021   Expense                          SanMar                           102 SUN TRUST       506 Cost of Goods Sold                   -757.91
02/02/2021   Expense                          S&S Activewear                   102 SUN TRUST       506 Cost of Goods Sold                  -1,630.62
02/02/2021   Expense                          RAWLINGS SPORTING GOODS          102 SUN TRUST       506 Cost of Goods Sold                   -300.56
02/02/2021   Expense                          Badger Sportswear                102 SUN TRUST       506 Cost of Goods Sold                   -438.42
02/02/2021   Expense                          SanMar                           102 SUN TRUST       506 Cost of Goods Sold                   -972.68
02/02/2021   Expense                          Champro Sports                   102 SUN TRUST       506 Cost of Goods Sold                   -192.89
02/02/2021   Expense                          Perry Ellis                      102 SUN TRUST       506 Cost of Goods Sold                   -199.92
02/02/2021   Expense                          Richardson Cap                   102 SUN TRUST       506 Cost of Goods Sold                     -26.28
02/02/2021   Expense                          Adobe                            102 SUN TRUST       557 Software                               -26.74
02/02/2021   Expense                          Stahl's                          102 SUN TRUST       506 Cost of Goods Sold                     -10.11
02/02/2021   Expense                          Stahl's                          102 SUN TRUST       506 Cost of Goods Sold                     -70.98
02/02/2021   Expense                          Champro Sports                   102 SUN TRUST       506 Cost of Goods Sold                     -77.91
02/02/2021   Expense                          Champro Sports                   102 SUN TRUST       506 Cost of Goods Sold                   -156.90
02/02/2021   Bill Payment (Check)    14020    Spectrum Business                102 SUN TRUST       210 Accounts Payable General             -422.10
02/02/2021   Check                   14021    Adventive LLC                    102 SUN TRUST       506 Cost of Goods Sold                   -108.18
02/03/2021   Check                   14022    McNeely Holdings LLC             102 SUN TRUST       615 Rent of Building                    -5,800.00
02/03/2021   Expense                          XPS Shipping                     102 SUN TRUST       711 Postage & Shipping                   -206.40
02/03/2021   Expense                          Augusta Sportswear               102 SUN TRUST       506 Cost of Goods Sold                     -71.45
02/03/2021   Expense                          Epic Sports                      102 SUN TRUST       506 Cost of Goods Sold                   -252.68
02/03/2021   Expense                          Fisher Athletic Equipment Inc    102 SUN TRUST       506 Cost of Goods Sold                   -527.30
02/03/2021   Expense                          Go Daddy                         102 SUN TRUST       506 Cost of Goods Sold                     -20.17
02/03/2021   Expense                          Versatrans                       102 SUN TRUST       506 Cost of Goods Sold                   -249.37
02/03/2021   Expense                          Indeed                           102 SUN TRUST       506 Cost of Goods Sold                   -159.67
02/03/2021   Expense                          KOHLS.COM                        102 SUN TRUST       506 Cost of Goods Sold                     -42.79
02/03/2021   Expense                          AUTHNET GATEWAY                  102 SUN TRUST       742 Dues & Subscriptions                   -30.80
02/03/2021   Expense                          walmart                          102 SUN TRUST       506 Cost of Goods Sold                   -240.51
02/03/2021   Expense                          ULINE                            102 SUN TRUST       605 Supplies for Shop                    -204.51
02/03/2021   Bill Payment (Check)    14023    CDG PAW, LLC                     102 SUN TRUST       210 Accounts Payable General            -1,558.04
02/03/2021   Check                   14024    Checkered Flag Sports            102 SUN TRUST       506 Cost of Goods Sold                 -21,594.05
02/04/2021   Bill Payment (Check)    14025    CDG PAW, LLC                     102 SUN TRUST       210 Accounts Payable General            -1,338.15
                                              MERCHANT BANKCD
02/04/2021   Expense                          CHARGEBANK                       102 SUN TRUST       744 Bank Charges & Fees                    -49.45
02/04/2021   Expense                          paypal                           102 SUN TRUST       744 Bank Charges & Fees                     -3.06
02/04/2021   Expense                          MICROSOFT                        102 SUN TRUST       557 Software                             -838.20
02/04/2021   Expense                          Under Armor                      102 SUN TRUST       506 Cost of Goods Sold                     -30.00
02/04/2021   Expense                          Public Storage                   102 SUN TRUST       614 Equipment Rental                       -72.80
02/04/2021   Expense                          Augusta Sportswear               102 SUN TRUST       506 Cost of Goods Sold                   -201.60
02/04/2021   Expense                          alphabroder                      102 SUN TRUST       506 Cost of Goods Sold                   -150.65
02/04/2021   Expense                          Badger Sportswear                102 SUN TRUST       506 Cost of Goods Sold                  -4,929.90
02/04/2021   Expense
                                    Case 20-50463      Doc 70
                                             Badger Sportswear
                                                                          Filed 04/01/21    Entered 04/01/21
                                                                                  102 SUN TRUST
                                                                                                                 14:06:15
                                                                                                    506 Cost of Goods Sold
                                                                                                                                   Desc Main    -335.45
                                                                          Document        Page 54 of 68
02/04/2021   Expense                          Eastbay Team Sales                  102 SUN TRUST       506 Cost of Goods Sold                    -263.20
02/04/2021   Expense                          Carolina Made, Inc                  102 SUN TRUST       506 Cost of Goods Sold                    -241.68
02/04/2021   Expense                          Adobe                               102 SUN TRUST       557 Software                               -85.59
02/04/2021   Bill Payment (Check)    14026    CDG PAW, LLC                        102 SUN TRUST       210 Accounts Payable General             -3,153.69
02/04/2021   Expense                          XPS Shipping                        102 SUN TRUST       711 Postage & Shipping                    -100.00
02/05/2021   Check                   14027    Araceli Paz                         102 SUN TRUST       552 Contract Labor                        -182.76
02/05/2021   Check                   14028    Brandon Pegueros                    102 SUN TRUST       552 Contract Labor                         -87.03
02/05/2021   Check                   14029    Cherry Faye Usaraga                 102 SUN TRUST       552 Contract Labor                        -448.51
02/05/2021   Check                   14030    Deyanira Villalobos Tapia           102 SUN TRUST       552 Contract Labor                        -565.56
02/05/2021   Check                   14031    Enrique Rodriguez                   102 SUN TRUST       552 Contract Labor                        -219.78
02/05/2021   Check                   14032    Esperanza Hernandez                 102 SUN TRUST       552 Contract Labor                        -510.74
02/05/2021   Check                   14033    Ian Foggo                           102 SUN TRUST       552 Contract Labor                         -80.10
02/05/2021   Check                   14034    Jair Zarate                         102 SUN TRUST       552 Contract Labor                        -404.80
02/05/2021   Check                   14035    Jarod Large                         102 SUN TRUST       552 Contract Labor                        -111.96
02/05/2021   Check                   14036    Lucila Gomez                        102 SUN TRUST       552 Contract Labor                        -469.04
02/05/2021   Check                   14037    Michael McHugh                      102 SUN TRUST       552 Contract Labor                        -186.96
02/05/2021   Check                   14038    Norma Flores                        102 SUN TRUST       552 Contract Labor                        -383.50
02/05/2021   Check                   14039    Raquel Arciniega                    102 SUN TRUST       552 Contract Labor                        -444.80
02/05/2021   Check                   14040    Saidah I Hardwick                   102 SUN TRUST       552 Contract Labor                         -66.80
02/05/2021   Check                   14041    Sandra Salgado                      102 SUN TRUST       552 Contract Labor                         -84.00
02/05/2021   Check                   14042    Sarahy Corona                       102 SUN TRUST       552 Contract Labor                        -243.38
02/05/2021   Check                   14043    Tad Ratliff                         102 SUN TRUST       552 Contract Labor                        -166.70
02/05/2021   Check                   14044    Yeny Callejas                       102 SUN TRUST       552 Contract Labor                        -503.04
02/05/2021   Check                   14045    Jamont Jones                        102 SUN TRUST       552 Contract Labor                        -220.00
02/05/2021   Check                   14046    Adventive LLC                       102 SUN TRUST       506 Cost of Goods Sold                    -400.00
02/05/2021   Check                   14047    Parker Heyward Richardson           102 SUN TRUST       605 Supplies for Shop                     -131.26
02/05/2021   Check                   14048    Daniel P. Cardenas                  102 SUN TRUST       605 Supplies for Shop                      -62.38
02/05/2021   Expense                          Under Armor                         102 SUN TRUST       506 Cost of Goods Sold                   -3,063.72
02/05/2021   Expense                          Under Armor                         102 SUN TRUST       506 Cost of Goods Sold                    -547.88
02/05/2021   Expense                          Carolina Made, Inc                  102 SUN TRUST       506 Cost of Goods Sold                     -29.42
02/05/2021   Expense                          Champro Sports                      102 SUN TRUST       506 Cost of Goods Sold                    -148.29
02/05/2021   Expense                          Quill Corporation                   102 SUN TRUST       506 Cost of Goods Sold                     -59.90
02/05/2021   Expense                          Texsource                           102 SUN TRUST       506 Cost of Goods Sold                    -183.36
02/05/2021   Check                   14049    Jenkins Elementary Fundraising      102 SUN TRUST       612 OMG School Fundraising                -334.45
02/05/2021   Expense                          SanMar                              102 SUN TRUST       506 Cost of Goods Sold                    -274.25
02/05/2021   Expense                          Badger Sportswear                   102 SUN TRUST       506 Cost of Goods Sold                    -205.55
02/05/2021   Bill Payment (Check)    14050    Funny Bone Embroidery, LLC          102 SUN TRUST       210 Accounts Payable General              -479.88
02/05/2021   Check                   14051    Jarod p Large                       102 SUN TRUST       718 Mileage reimbursement                 -102.70
02/05/2021   Check
                                    Case
                                     14052
                                           20-50463
                                               Ian P Foggo
                                                          Doc 70            Filed 04/01/21    Entered 04/01/21
                                                                                    102 SUN TRUST
                                                                                                                   14:06:15 Desc Main
                                                                                                      718 Mileage reimbursement             -16.50
                                                                            Document        Page 55 of 68
02/05/2021   Check                   14053       Manuel Cortez                      102 SUN TRUST        552 Contract Labor                -413.49
02/05/2021   Check                   14054       Level Cut Lawn & Landscapes        102 SUN TRUST        612 OMG School Fundraising        -134.38
02/05/2021   Check                   14055       Ballet of York County              102 SUN TRUST        612 OMG School Fundraising        -282.84
                                                                                                         744A Bank Charges & Fees:OMG
02/05/2021   Expense                             OMG                                102 SUN TRUST        FEES                               -15.63
02/05/2021   Expense                             SanMar                             102 SUN TRUST        506 Cost of Goods Sold            -333.11
02/05/2021   Expense                             AMAZON SELLER REPAY                102 SUN TRUST        506 Cost of Goods Sold            -123.10
02/05/2021   Expense                             walmart                            102 SUN TRUST        506 Cost of Goods Sold            -106.16
02/05/2021   Expense                             The Home Depot                     102 SUN TRUST        605 Supplies for Shop              -25.58
02/05/2021   Expense                             Outdoor Cap                        102 SUN TRUST        506 Cost of Goods Sold             -32.90
02/05/2021   Expense                             new york custom labels             102 SUN TRUST        506 Cost of Goods Sold            -600.82
02/05/2021   Expense                             sinaliteinc                        102 SUN TRUST        506 Cost of Goods Sold            -119.77
02/05/2021   Expense                             Sticker Mule                       102 SUN TRUST        506 Cost of Goods Sold            -414.63
02/05/2021   Bill Payment (Check)    14057       CDG PAW, LLC                       102 SUN TRUST        210 Accounts Payable General     -1,415.15
02/05/2021   Check                   14059       Gregory Heckler                    102 SUN TRUST        552 Contract Labor                -726.00
                                     Payroll0113
02/08/2021   Bill Payment (Check)    24          UPS                                102 SUN TRUST        210 Accounts Payable General     -2,683.37
02/08/2021   Check                   14056       Christopher Abarado                102 SUN TRUST        609 Repairs & Maint - Building    -200.00
02/08/2021   Check                   14058       Gregory A. Heckler                 102 SUN TRUST        506 Cost of Goods Sold            -975.00
02/08/2021   Expense                             XPS Shipping                       102 SUN TRUST        711 Postage & Shipping            -150.00
02/08/2021   Expense                             alphabroder                        102 SUN TRUST        506 Cost of Goods Sold            -462.64
02/08/2021   Expense                             SanMar                             102 SUN TRUST        506 Cost of Goods Sold            -290.65
02/08/2021   Expense                             Under Armor                        102 SUN TRUST        506 Cost of Goods Sold           -1,133.28
02/08/2021   Expense                             Badger Sportswear                  102 SUN TRUST        506 Cost of Goods Sold            -983.35
02/08/2021   Expense                             Carolina Made, Inc                 102 SUN TRUST        506 Cost of Goods Sold            -299.91
02/08/2021   Expense                             new york custom labels             102 SUN TRUST        506 Cost of Goods Sold            -742.16
02/08/2021   Expense                             VISTA PRINT                        102 SUN TRUST        506 Cost of Goods Sold             -24.60
02/08/2021   Expense                             Epic Sports                        102 SUN TRUST        506 Cost of Goods Sold            -192.03
02/08/2021   Expense                             fabric wholesale direct            102 SUN TRUST        506 Cost of Goods Sold             -93.94
02/08/2021   Expense                             yonema                             102 SUN TRUST        506 Cost of Goods Sold            -113.71
02/08/2021   Expense                             SanMar                             102 SUN TRUST        506 Cost of Goods Sold           -4,621.06
02/08/2021   Expense                             Badger Sportswear                  104 First Citizens   -Split-                          -3,497.58
02/08/2021   Expense                             WILSON SPORTING GOODS              104 First Citizens   506 Cost of Goods Sold            -855.57
02/08/2021   Expense                             QUICKBOOKS LOAN                    104 First Citizens   557 Software                       -70.00
02/09/2021   Bill Payment (Check)    14061       Robbins Sign Supply, inc           102 SUN TRUST        210 Accounts Payable General      -286.50
02/09/2021   Expense                             S&S Activewear                     102 SUN TRUST        506 Cost of Goods Sold            -674.57
02/09/2021   Expense                             Badger Sportswear                  102 SUN TRUST        506 Cost of Goods Sold            -150.30
02/09/2021   Expense                             Under Armor                        102 SUN TRUST        506 Cost of Goods Sold           -3,486.76
02/09/2021   Expense                             SanMar                             102 SUN TRUST        506 Cost of Goods Sold           -1,658.09
02/09/2021   Expense
                                    Case 20-50463
                                             Sticker Mule
                                                         Doc 70           Filed 04/01/21    Entered 04/01/21
                                                                                  102 SUN TRUST
                                                                                                                 14:06:15
                                                                                                    506 Cost of Goods Sold
                                                                                                                                    Desc Main     -136.96
                                                                          Document        Page 56 of 68
02/09/2021   Expense                             XPS Shipping                       102 SUN TRUST     711 Postage & Shipping                      -150.00
02/09/2021   Expense                             paypal online                      102 SUN TRUST     744 Bank Charges & Fees                       -14.87
02/09/2021   Expense                             Adobe                              102 SUN TRUST     557 Software                                -513.54
02/09/2021   Expense                             Augusta Sportswear                 102 SUN TRUST     506 Cost of Goods Sold                        -40.32
02/09/2021   Expense                             Pw custom                          102 SUN TRUST     506 Cost of Goods Sold                      -363.50
02/09/2021   Expense                             Carolina Made, Inc                 102 SUN TRUST     506 Cost of Goods Sold                      -338.08
02/09/2021   Expense                             deck sports                        102 SUN TRUST     506 Cost of Goods Sold                      -869.26
02/09/2021   Expense                             Team Express                       102 SUN TRUST     506 Cost of Goods Sold                        -93.90
02/09/2021   Expense                             florida flex                       102 SUN TRUST     506 Cost of Goods Sold                        -79.99
02/09/2021   Expense                             sp sil store                       102 SUN TRUST     506 Cost of Goods Sold                      -349.99
02/10/2021   Bill Payment (Check)    14062       Piedmont Natural gas               102 SUN TRUST     210 Accounts Payable General                -353.60
                                     Payroll0113
02/10/2021   Bill Payment (Check)    25          PAYROLL                            102 SUN TRUST     210 Accounts Payable General              -32,174.06
02/10/2021   Expense                             XPS Shipping                       102 SUN TRUST     711 Postage & Shipping                      -100.00
02/10/2021   Expense                             STATE FARM                         102 SUN TRUST     620 Insurance                                 -31.21
02/10/2021   Expense                             Augusta Sportswear                 102 SUN TRUST     506 Cost of Goods Sold                        -64.34
02/10/2021   Expense                             alphabroder                        102 SUN TRUST     506 Cost of Goods Sold                      -171.74
02/10/2021   Expense                             sinaliteinc                        102 SUN TRUST     506 Cost of Goods Sold                        -36.29
02/10/2021   Expense                             Hit Promotional Products Inc       102 SUN TRUST     506 Cost of Goods Sold                     -1,764.82
02/10/2021   Expense                             Hit Promotional Products Inc       102 SUN TRUST     506 Cost of Goods Sold                      -192.51
02/10/2021   Expense                             Team Express                       102 SUN TRUST     506 Cost of Goods Sold                      -430.76
02/10/2021   Bill Payment (Check)    14063       CDG PAW, LLC                       102 SUN TRUST     210 Accounts Payable General               -1,025.73
                                                 Shuford Elementary School Parent
02/11/2021   Check                   14064       Teacher Organization               102 SUN TRUST     612 OMG School Fundraising                  -129.79
02/11/2021   Expense                             Epic Sports                        102 SUN TRUST     506 Cost of Goods Sold                      -156.15
                                                                                                      506A Cost of Goods Sold:Digitizing - q
02/11/2021   Expense                             QDigtizing                         102 SUN TRUST     and galaxy cogs                               -30.00
02/11/2021   Expense                             Badger Sportswear                  102 SUN TRUST     506 Cost of Goods Sold                      -797.57
02/11/2021   Expense                             Carolina Made, Inc                 102 SUN TRUST     506 Cost of Goods Sold                      -461.78
02/11/2021   Expense                             Augusta Sportswear                 102 SUN TRUST     506 Cost of Goods Sold                      -205.47
02/11/2021   Expense                             XPS Shipping                       102 SUN TRUST     711 Postage & Shipping                        -50.00
02/12/2021   Expense                             OMG                                102 SUN TRUST     506 Cost of Goods Sold                        -47.13
02/12/2021   Expense                             XPS Shipping                       102 SUN TRUST     711 Postage & Shipping                      -100.00
02/12/2021   Expense                             AMAZON SELLER REPAY                102 SUN TRUST     506 Cost of Goods Sold                        -42.38
02/12/2021   Expense                             Richardson Cap                     102 SUN TRUST     506 Cost of Goods Sold                      -103.62
02/12/2021   Expense                             Texsource                          102 SUN TRUST     506 Cost of Goods Sold                      -537.79
02/12/2021   Expense                             SanMar                             102 SUN TRUST     506 Cost of Goods Sold                        -70.97
02/12/2021   Expense                             STAHL                              102 SUN TRUST     506 Cost of Goods Sold                      -395.89
02/12/2021   Expense                             Badger Sportswear                  102 SUN TRUST     506 Cost of Goods Sold                     -1,105.53
02/12/2021   Expense                             Badger Sportswear                  102 SUN TRUST     506 Cost of Goods Sold                      -877.72
02/12/2021   Expense
                                    Case 20-50463      Doc 70
                                             Under Armor
                                                                         Filed 04/01/21    Entered 04/01/21
                                                                                 102 SUN TRUST
                                                                                                                14:06:15
                                                                                                   506 Cost of Goods Sold
                                                                                                                                 Desc Main     -12.19
                                                                         Document        Page 57 of 68
02/12/2021   Expense                         Under Armor                         102 SUN TRUST        506 Cost of Goods Sold                   -67.16
02/12/2021   Expense                         Champro Sports                      102 SUN TRUST        506 Cost of Goods Sold                  -328.22
02/12/2021   Expense                         Augusta Sportswear                  102 SUN TRUST        506 Cost of Goods Sold                   -80.18
02/12/2021   Expense                         Pw custom                           102 SUN TRUST        506 Cost of Goods Sold                  -275.00
02/12/2021   Expense                         Constant contact                    102 SUN TRUST        734 Advertising                          -70.00
02/12/2021   Check                   14065   Araceli Paz                         102 SUN TRUST        552 Contract Labor                      -203.88
02/12/2021   Check                   14066   Cherry Faye Usaraga                 102 SUN TRUST        552 Contract Labor                      -507.96
02/12/2021   Check                   14067   Deyanira Villalobos Tapia           102 SUN TRUST        552 Contract Labor                      -507.60
02/12/2021   Check                   14068   Esperanza Hernandez                 102 SUN TRUST        552 Contract Labor                      -111.15
02/12/2021   Check                   14069   Ian Foggo                           102 SUN TRUST        552 Contract Labor                       -74.43
02/12/2021   Check                   14070   Jair Zarate                         102 SUN TRUST        552 Contract Labor                      -379.60
02/12/2021   Check                   14071   Jarod Large                         102 SUN TRUST        552 Contract Labor                       -72.45
02/12/2021   Check                   14072   Jamont Jones                        102 SUN TRUST        552 Contract Labor                      -130.00
02/12/2021   Check                   14073   Lucila Gomez                        102 SUN TRUST        552 Contract Labor                      -439.89
02/12/2021   Check                   14074   Manuel Cortez                       102 SUN TRUST        552 Contract Labor                      -406.12
02/12/2021   Expense                         taxes                               102 SUN TRUST        221 Sales tax                          -7,645.27
02/12/2021   Check                   14075   Michael McHugh                      102 SUN TRUST        552 Contract Labor                       -75.84
02/12/2021   Check                   14076   Norma Flores                        102 SUN TRUST        552 Contract Labor                      -318.40
02/12/2021   Check                   14077   Raquel Arciniega                    102 SUN TRUST        552 Contract Labor                      -191.60
02/12/2021   Check                   14078   Sandra Salgado                      102 SUN TRUST        552 Contract Labor                       -84.00
02/12/2021   Check                   14079   Sarahy Corona                       102 SUN TRUST        552 Contract Labor                       -59.34
02/12/2021   Check                   14080   Tad Ratliff                         102 SUN TRUST        552 Contract Labor                       -99.50
02/12/2021   Check                   14081   Yeny Callejas                       102 SUN TRUST        552 Contract Labor                      -531.12
02/12/2021   Check                   14082   Adventive LLC                       102 SUN TRUST        506 Cost of Goods Sold                  -400.00
02/12/2021   Check                   14083   DAVID B HENDERSON                   102 SUN TRUST        605 Supplies for Shop                    -21.38
02/12/2021   Check                   14084   Tad p Ratliff                       102 SUN TRUST        605 Supplies for Shop                    -44.25
02/12/2021   Check                   14085   Margarita Vargas                    102 SUN TRUST        552 Contract Labor                      -100.00
02/12/2021   Bill Payment (Check)    14093   UPS                                 102 SUN TRUST        210 Accounts Payable General           -3,422.40
02/12/2021   Expense                         DICK'S SPORTING GOODS               104 First Citizens   506 Cost of Goods Sold                   -75.93
02/12/2021   Expense                         Carolina Made, Inc                  104 First Citizens   506 Cost of Goods Sold                   -85.47
02/12/2021   Expense                         alphabroder                         104 First Citizens   506 Cost of Goods Sold                  -178.77
02/12/2021   Expense                         ColDesi                             104 First Citizens   506 Cost of Goods Sold                  -136.34
02/15/2021   Bill Payment (Check)    14086   Funny Bone Embroidery, LLC          102 SUN TRUST        210 Accounts Payable General            -241.05
02/15/2021   Expense                         SanMar                              102 SUN TRUST        506 Cost of Goods Sold                  -297.48
02/15/2021   Expense                         Champro Sports                      102 SUN TRUST        506 Cost of Goods Sold                   -70.24
02/15/2021   Expense                         S&S Activewear                      102 SUN TRUST        506 Cost of Goods Sold                  -332.26
02/15/2021   Expense                         XPS Shipping                        102 SUN TRUST        711 Postage & Shipping                   -50.00
02/15/2021   Expense                         Duke Energy                         102 SUN TRUST        616 Utilities                           -239.52
02/15/2021   Bill Payment (Check)
                                    Case
                                     14087
                                           20-50463
                                               SanMar
                                                            Doc 70      Filed 04/01/21    Entered 04/01/21
                                                                                102 SUN TRUST
                                                                                                              14:06:15 Desc Main
                                                                                                  210 Accounts Payable General           -3,953.07
                                                                        Document        Page 58 of 68
02/16/2021   Check                   14088    Gregory A. Heckler                102 SUN TRUST        506 Cost of Goods Sold                -78.00
02/16/2021   Check                   14089    John Worley                       102 SUN TRUST        605 Supplies for Shop                 -84.12
02/16/2021   Bill Payment (Check)    14090    CDG PAW, LLC                      102 SUN TRUST        210 Accounts Payable General        -1,665.45
02/16/2021   Check                   14092    Gregory Heckler                   102 SUN TRUST        -Split-                              -864.00
02/16/2021   Expense                          Champro Sports                    104 First Citizens   506 Cost of Goods Sold               -222.62
02/16/2021   Expense                          S&S Activewear                    104 First Citizens   506 Cost of Goods Sold               -210.96
02/16/2021   Expense                          Badger Sportswear                 104 First Citizens   506 Cost of Goods Sold               -152.70
02/16/2021   Expense                          Cutter & Buck Inc.                104 First Citizens   506 Cost of Goods Sold               -140.39
02/16/2021   Expense                          Carolina Made, Inc                104 First Citizens   506 Cost of Goods Sold               -151.52
02/17/2021   Expense                          XPS Shipping                      102 SUN TRUST        711 Postage & Shipping               -400.00
02/17/2021   Expense                          Under Armor                       102 SUN TRUST        506 Cost of Goods Sold              -5,665.03
02/17/2021   Expense                          paypal online                     102 SUN TRUST        744 Bank Charges & Fees                 -3.12
02/17/2021   Expense                          alphabroder                       102 SUN TRUST        506 Cost of Goods Sold               -763.84
02/17/2021   Expense                          Richardson Cap                    102 SUN TRUST        506 Cost of Goods Sold                -14.26
02/17/2021   Expense                          Richardson Cap                    102 SUN TRUST        506 Cost of Goods Sold                -14.26
02/17/2021   Expense                          Richardson Cap                    102 SUN TRUST        506 Cost of Goods Sold                -60.18
02/17/2021   Expense                          Augusta Sportswear                102 SUN TRUST        506 Cost of Goods Sold                -22.68
02/17/2021   Expense                          Pw custom                         102 SUN TRUST        506 Cost of Goods Sold               -343.50
02/17/2021   Expense                          Badger Sportswear                 102 SUN TRUST        506 Cost of Goods Sold              -3,713.35
02/17/2021   Expense                          Marucci Sports, LLC               102 SUN TRUST        506 Cost of Goods Sold               -288.00
02/17/2021   Expense                          Pw custom                         102 SUN TRUST        506 Cost of Goods Sold                -20.00
02/17/2021   Expense                          DECOWORKS                         102 SUN TRUST        506 Cost of Goods Sold               -419.00
02/17/2021   Expense                          Pw custom                         102 SUN TRUST        506 Cost of Goods Sold                -20.00
02/17/2021   Expense                          Carolina Made, Inc                102 SUN TRUST        506 Cost of Goods Sold               -151.46
02/17/2021   Expense                          Champro Sports                    102 SUN TRUST        506 Cost of Goods Sold               -583.79
02/17/2021   Expense                          Champro Sports                    102 SUN TRUST        506 Cost of Goods Sold                -25.30
02/17/2021   Expense                          RAWLINGS SPORTING GOODS           102 SUN TRUST        506 Cost of Goods Sold               -223.73
02/17/2021   Expense                          SanMar                            102 SUN TRUST        506 Cost of Goods Sold              -1,301.12
02/17/2021   Bill Payment (Check)    14061    UPS                               102 SUN TRUST        210 Accounts Payable General         -802.17
02/17/2021   Expense                          UPS                               102 SUN TRUST        711 Postage & Shipping              -2,713.38
02/17/2021   Check                   14094    Moon Wright & Houston, PLLC       102 SUN TRUST        720 Legal & Professional Services   -5,000.00
02/18/2021   Expense                          XPS Shipping                      102 SUN TRUST        711 Postage & Shipping                -50.00
02/18/2021   Expense                          go fund me                        102 SUN TRUST        612 OMG School Fundraising           -300.00
02/18/2021   Expense                          Richardson Cap                    102 SUN TRUST        506 Cost of Goods Sold                -44.51
02/18/2021   Expense                          sinaliteinc                       102 SUN TRUST        506 Cost of Goods Sold                -80.99
02/18/2021   Expense                          alphabroder                       102 SUN TRUST        506 Cost of Goods Sold                -32.89
02/18/2021   Expense                          fabric wholesale direct           102 SUN TRUST        506 Cost of Goods Sold                -96.80
02/18/2021   Expense                          Dicks Sporting Goods              102 SUN TRUST        -Split-                             -1,320.23
02/18/2021   Expense
                       Case 20-50463        Doc 70
                                Dicks Sporting Goods
                                                              Filed 04/01/21    Entered 04/01/21
                                                                      102 SUN TRUST     -Split-
                                                                                                 14:06:15          Desc Main    -608.33
                                                              Document        Page 59 of 68
02/18/2021   Expense              Carolina Made, Inc                  102 SUN TRUST    506 Cost of Goods Sold                    -13.80
02/18/2021   Expense              Badger Sportswear                   102 SUN TRUST    506 Cost of Goods Sold                  -4,281.56
02/18/2021   Expense              Champro Sports                      102 SUN TRUST    506 Cost of Goods Sold                    -33.55
02/18/2021   Expense              S&S Activewear                      102 SUN TRUST    506 Cost of Goods Sold                   -351.82
02/19/2021   Expense              paypal online                       102 SUN TRUST    744 Bank Charges & Fees                     -7.40
02/19/2021   Check      14095     Araceli Paz                         102 SUN TRUST    552 Contract Labor                       -183.72
02/19/2021   Check      14096     Cherry Faye Usaraga                 102 SUN TRUST    552 Contract Labor                       -498.19
02/19/2021   Check      14097     Deyanira Villalobos Tapia           102 SUN TRUST    552 Contract Labor                       -513.72
02/19/2021   Check      14098     Ian Foggo                           102 SUN TRUST    552 Contract Labor                        -93.15
02/19/2021   Check      14099     Jair Zarate                         102 SUN TRUST    552 Contract Labor                       -298.60
02/19/2021   Check      14100     Jarod Large                         102 SUN TRUST    552 Contract Labor                       -103.77
02/19/2021   Check      14101     Lucila Gomez                        102 SUN TRUST    552 Contract Labor                       -393.47
02/19/2021   Check      14102     Manuel Cortez                       102 SUN TRUST    552 Contract Labor                       -327.25
02/19/2021   Check      14103     Michael McHugh                      102 SUN TRUST    552 Contract Labor                        -62.40
02/19/2021   Check      14104     Norma Flores                        102 SUN TRUST    552 Contract Labor                       -319.00
02/19/2021   Check      14105     Saidah I Hardwick                   102 SUN TRUST    552 Contract Labor                        -26.56
02/19/2021   Check      14106     Sandra Salgado                      102 SUN TRUST    552 Contract Labor                        -84.00
02/19/2021   Check      14107     Tad Ratliff                         102 SUN TRUST    552 Contract Labor                       -115.50
02/19/2021   Check      14108     Yeny Callejas                       102 SUN TRUST    552 Contract Labor                       -498.36
02/19/2021   Check      14109     Garrison M Hinshaw                  102 SUN TRUST    552 Contract Labor                       -435.50
02/19/2021   Check      14110     Jamont Jones                        102 SUN TRUST    552 Contract Labor                       -192.00
02/19/2021   Check      14111     Adventive LLC                       102 SUN TRUST    506 Cost of Goods Sold                   -400.00
02/19/2021   Check      14112     Tad p Ratliff                       102 SUN TRUST    718 Mileage reimbursement                 -82.50
02/19/2021   Check      14113     Daniel P. Cardenas                  102 SUN TRUST    605 Supplies for Shop                     -25.36
02/19/2021   Expense              SanMar                              102 SUN TRUST    506 Cost of Goods Sold                  -1,506.40
02/19/2021   Expense              Badger Sportswear                   102 SUN TRUST    506 Cost of Goods Sold                   -675.95
02/19/2021   Expense              XPS Shipping                        102 SUN TRUST    711 Postage & Shipping                   -102.54
02/19/2021   Expense              OMG                                 102 SUN TRUST    506 Cost of Goods Sold                    -15.24
02/19/2021   Expense              Under Armor                         102 SUN TRUST    506 Cost of Goods Sold                   -455.19
02/19/2021   Expense              HelmetFitting.com                   102 SUN TRUST    506 Cost of Goods Sold                   -652.50
02/19/2021   Expense              taxes                               102 SUN TRUST    221 tax                                 -8,083.32
02/19/2021   Expense              sinaliteinc                         102 SUN TRUST    506 Cost of Goods Sold                    -36.29
02/19/2021   Expense              Pw custom                           102 SUN TRUST    506 Cost of Goods Sold                   -343.50
02/19/2021   Expense              Transfer Express                    102 SUN TRUST    506 Cost of Goods Sold                   -149.30
02/19/2021   Expense              Olde Tavern                         102 SUN TRUST    717 Meals & Entertainment                 -29.60
02/19/2021   Expense              Champro Sports                      102 SUN TRUST    506 Cost of Goods Sold                   -285.99
02/19/2021   Expense              UPS                                 102 SUN TRUST    711 Postage & Shipping                    -34.82
02/19/2021   Check      14114     Jamont Jones                        102 SUN TRUST    552 Contract Labor                        -48.00
02/19/2021   Bill Payment (Check)
                                    Case
                                     14115
                                           20-50463     Doc 70
                                               CDG PAW, LLC
                                                                         Filed 04/01/21    Entered 04/01/21
                                                                                 102 SUN TRUST
                                                                                                               14:06:15 Desc Main
                                                                                                   210 Accounts Payable General     -1,642.41
                                                                         Document        Page 60 of 68
02/19/2021   Bill Payment (Check)    14122    UA Sport Bags                      102 SUN TRUST    210 Accounts Payable General        -44.33
02/19/2021   Bill Payment (Check)    14123    RAWLINGS SPORTING GOODS            102 SUN TRUST    210 Accounts Payable General       -505.00
02/19/2021   Bill Payment (Check)    14124    Exo Communications Inc             102 SUN TRUST    210 Accounts Payable General       -278.20
02/19/2021   Bill Payment (Check)    14125    UPS                                102 SUN TRUST    210 Accounts Payable General       -744.24
02/22/2021   Check                   14116    Etched LLC                         102 SUN TRUST    506 Cost of Goods Sold            -1,152.00
02/22/2021   Check                   14117    Verizon                            102 SUN TRUST    715 Telephone                      -199.21
02/22/2021   Check                   14119    Gregory Heckler                    102 SUN TRUST    552 Contract Labor                 -880.00
02/22/2021   Check                   14120    Gregory A. Heckler                 102 SUN TRUST    506 Cost of Goods Sold             -489.00
02/22/2021   Expense                          alphabroder                        102 SUN TRUST    506 Cost of Goods Sold             -872.54
02/22/2021   Expense                          SanMar                             102 SUN TRUST    506 Cost of Goods Sold             -202.42
02/22/2021   Expense                          Under Armor                        102 SUN TRUST    506 Cost of Goods Sold             -567.45
02/22/2021   Expense                          Epic Sports                        102 SUN TRUST    506 Cost of Goods Sold              -84.75
02/22/2021   Expense                          XPS Shipping                       102 SUN TRUST    711 Postage & Shipping             -100.00
02/22/2021   Expense                          Richardson Cap                     102 SUN TRUST    506 Cost of Goods Sold              -32.66
02/22/2021   Expense                          Fisher Athletic Equipment Inc      102 SUN TRUST    506 Cost of Goods Sold            -1,357.19
02/22/2021   Expense                          Lightspeed                         102 SUN TRUST    557 Software                       -184.23
02/22/2021   Expense                          Texsource                          102 SUN TRUST    506 Cost of Goods Sold             -359.07
02/22/2021   Expense                          shopify                            102 SUN TRUST    734 Advertising                     -29.00
02/22/2021   Expense                          Augusta Sportswear                 102 SUN TRUST    506 Cost of Goods Sold              -35.16
02/22/2021   Expense                          Cutter & Buck Inc.                 102 SUN TRUST    506 Cost of Goods Sold              -93.50
02/22/2021   Expense                          SUNTRUST FEES                      102 SUN TRUST    744 Bank Charges & Fees             -65.00
02/22/2021   Bill Payment (Check)    14121    CDG PAW, LLC                       102 SUN TRUST    210 Accounts Payable General      -3,374.98
02/23/2021   Bill Payment (Check)    22221    Affinity                           102 SUN TRUST    210 Accounts Payable General       -480.80
02/23/2021   Check                   14126    Robbins Sign Supply, inc           102 SUN TRUST    506 Cost of Goods Sold             -152.50
02/23/2021   Expense                          Champro Sports                     102 SUN TRUST    -Split-                            -403.46
02/23/2021   Expense                          DICK'S SPORTING GOODS              102 SUN TRUST    506 Cost of Goods Sold            -1,533.88
02/23/2021   Expense                          AMAZON SELLER REPAY                102 SUN TRUST    506 Cost of Goods Sold              -23.47
02/23/2021   Expense                          XPS Shipping                       102 SUN TRUST    711 Postage & Shipping             -150.00
02/23/2021   Expense                          paypal online                      102 SUN TRUST    744 Bank Charges & Fees               -7.40
02/23/2021   Expense                          S&S Activewear                     102 SUN TRUST    506 Cost of Goods Sold             -214.57
02/23/2021   Expense                          Cutter & Buck Inc.                 102 SUN TRUST    506 Cost of Goods Sold              -82.68
02/23/2021   Expense                          Stahl's                            102 SUN TRUST    506 Cost of Goods Sold             -963.07
02/23/2021   Expense                          Badger Sportswear                  102 SUN TRUST    506 Cost of Goods Sold            -1,479.90
02/23/2021   Expense                          RAWLINGS SPORTING GOODS            102 SUN TRUST    -Split-                            -265.80
02/23/2021   Expense                          SanMar                             102 SUN TRUST    506 Cost of Goods Sold             -674.79
02/23/2021   Expense                          salsaritas                         102 SUN TRUST    717 Meals & Entertainment          -166.74
02/23/2021   Expense                          Robbins Sign Supply, inc           102 SUN TRUST    506 Cost of Goods Sold              -89.20
02/23/2021   Expense                          Fisher Athletic Equipment Inc      102 SUN TRUST    506 Cost of Goods Sold              -19.20
02/23/2021   Expense
                                    Case 20-50463
                                             alphabroder
                                                         Doc 70           Filed 04/01/21    Entered 04/01/21
                                                                                  102 SUN TRUST
                                                                                                                 14:06:15
                                                                                                    506 Cost of Goods Sold
                                                                                                                                  Desc Main     -247.81
                                                                          Document        Page 61 of 68
02/23/2021   Expense                          mailchimp                           102 SUN TRUST       734 Advertising                             -14.99
02/23/2021   Expense                          The Embroidery                      102 SUN TRUST       506 Cost of Goods Sold                    -717.18
02/23/2021   Expense                          Carolina Made, Inc                  102 SUN TRUST       506 Cost of Goods Sold                    -115.37
02/23/2021   Bill Payment (Check)    22222    PAYROLL                             102 SUN TRUST       210 Accounts Payable General            -30,725.53
02/24/2021   Check                   14127    Robbins Sign Supply, inc            102 SUN TRUST       506 Cost of Goods Sold                    -115.72
02/24/2021   Expense                          Under Armor                         102 SUN TRUST       506 Cost of Goods Sold                   -1,643.31
02/24/2021   Expense                          XPS Shipping                        102 SUN TRUST       711 Postage & Shipping                      -50.00
02/24/2021   Expense                          Nyfifth                             102 SUN TRUST       506 Cost of Goods Sold                    -162.99
02/25/2021   Expense                          XPS Shipping                        102 SUN TRUST       711 Postage & Shipping                    -200.00
02/26/2021   Check                   14130    Araceli Paz                         102 SUN TRUST       552 Contract Labor                        -247.92
02/26/2021   Check                   14131    Cherry Faye Usaraga                 102 SUN TRUST       552 Contract Labor                        -523.48
02/26/2021   Check                   14132    Deyanira Villalobos Tapia           102 SUN TRUST       552 Contract Labor                        -467.88
02/26/2021   Check                   14133    Ian Foggo                           102 SUN TRUST       552 Contract Labor                          -47.88
02/26/2021   Check                   14134    Ian P Foggo                         102 SUN TRUST       718 Mileage reimbursement                   -37.50
02/26/2021   Check                   14135    Jair Zarate                         102 SUN TRUST       552 Contract Labor                        -504.40
02/26/2021   Check                   14136    Jamont Jones                        102 SUN TRUST       552 Contract Labor                        -120.00
02/26/2021   Check                   14137    Jarod Large                         102 SUN TRUST       552 Contract Labor                          -71.37
02/26/2021   Check                   14138    Lucila Gomez                        102 SUN TRUST       552 Contract Labor                        -507.87
02/26/2021   Check                   14139    Manuel Cortez                       102 SUN TRUST       552 Contract Labor                        -415.25
02/26/2021   Check                   14140    Michael McHugh                      102 SUN TRUST       552 Contract Labor                          -38.64
02/26/2021   Check                   14141    Norma Flores                        102 SUN TRUST       552 Contract Labor                        -361.60
02/26/2021   Check                   14142    Saidah I Hardwick                   102 SUN TRUST       552 Contract Labor                          -18.16
02/26/2021   Check                   14143    Sandra Salgado                      102 SUN TRUST       552 Contract Labor                          -84.00
02/26/2021   Check                   14144    Tad Ratliff                         102 SUN TRUST       552 Contract Labor                        -211.10
02/26/2021   Check                   14145    Yeny Callejas                       102 SUN TRUST       552 Contract Labor                        -568.08
02/26/2021   Check                   14146    Garrison M Hinshaw                  102 SUN TRUST       552 Contract Labor                        -559.00
02/26/2021   Check                   14147    Daniel P. Cardenas                  102 SUN TRUST       605 Supplies for Shop                       -67.80
02/26/2021   Check                   14148    Adventive LLC                       102 SUN TRUST       506 Cost of Goods Sold                    -400.00
02/26/2021   Check                   14149    Margarita Vargas                    102 SUN TRUST       552 Contract Labor                        -100.00
02/26/2021   Expense                          Richardson Cap                      102 SUN TRUST       506 Cost of Goods Sold                    -124.83
02/26/2021   Expense                          Under Armor                         102 SUN TRUST       506 Cost of Goods Sold                   -2,367.76
02/26/2021   Expense                          SanMar                              102 SUN TRUST       506 Cost of Goods Sold                    -163.25
02/26/2021   Expense                          The Game/MV Sport                   102 SUN TRUST       506 Cost of Goods Sold                    -586.66
                                                                                                      744A Bank Charges & Fees:OMG
02/26/2021   Expense                          OMG                                 102 SUN TRUST       FEES                                         -6.11
02/26/2021   Expense                          Isacordthread.com                   102 SUN TRUST       506 Cost of Goods Sold                    -259.00
02/26/2021   Expense                          Cutter & Buck Inc.                  102 SUN TRUST       506 Cost of Goods Sold                    -115.10
02/26/2021   Expense                          Champro Sports                      102 SUN TRUST       506 Cost of Goods Sold                    -123.45
02/26/2021   Check                   14150    Teresa M. Riches                    102 SUN TRUST       718 Mileage reimbursement                   -26.00
02/26/2021   Bill Payment (Check)
                                    Case
                                     14151
                                           20-50463     Doc 70
                                               CDG PAW, LLC
                                                                       Filed 04/01/21    Entered 04/01/21
                                                                               102 SUN TRUST
                                                                                                             14:06:15 Desc Main
                                                                                                 210 Accounts Payable General                    -1,527.60
                                                                       Document        Page 62 of 68
02/26/2021   Check                   14152    Rich L. Stober                       102 SUN TRUST        718 Mileage reimbursement                  -502.98
02/26/2021   Check                   14179    Moon Wright & Houston, PLLC          102 SUN TRUST        720 Legal & Professional Services        -1,000.00
02/26/2021   Expense                          Badger Sportswear                    104 First Citizens   506 Cost of Goods Sold                     -523.90
02/26/2021   Expense                          SanMar                               104 First Citizens   506 Cost of Goods Sold                     -829.74

02/26/2021   Expense                          First-Citizens Bank & Trust Company 104 First Citizens    744 Bank Charges & Fees                      -5.00

02/26/2021   Expense                          First-Citizens Bank & Trust Company 104 First Citizens    744 Bank Charges & Fees                      -7.50
                                              Galaxy Digitizing acc#2370 2821
02/26/2021   Expense                          4447                                104 First Citizens    506 Cost of Goods Sold                     -450.00
02/27/2021   Check                   14182    Moon Wright & Houston, PLLC          102 SUN TRUST        720 Legal & Professional Services        -1,000.00
02/28/2021   Check                   14153    BLOCKT Marketing & Sales, LLC        102 SUN TRUST        552 Contract Labor                       -3,750.00
02/28/2021   Expense                          Kristin Sarr Stober                  102 SUN TRUST        718 Mileage reimbursement                  -637.79

                                                                                                                                            -294,066.65

                                                       Wednesday, Mar 24, 2021 06:59:04 AM GMT-7
                     Case 20-50463    Doc 70          Filed 04/01/21 Entered 04/01/21 14:06:15                           Desc Main
                                                      Document      Page 63 of 68

                               CUSTOM DESIGN GROUP,LLC
                                   A/P Aging Summary
                                                      All Dates

                                         Current        1 - 30         31 - 60         61 - 90     91 and over        Total
CDG PAW, LLC                               1,326.45                                                                    1,326.45
Etched LLC                                                165.00                                                         165.00
Exo Communications Inc                      278.20                                                                       278.20
Funny Bone Embroidery, LLC                 3,374.00                                                                    3,374.00
NC E-Procurement                                          143.31                                                         143.31
RAWLINGS SPORTING GOODS                    1,073.35                                                                    1,073.35
Rayco Safety                                286.12                                                                       286.12
Twin City Knitting Co, Inc                  534.81                                                                       534.81
UPS                                        1,105.07                                                                    1,105.07
TOTAL                                   $ 7,978.00 $      308.31   $        0.00   $        0.00   $       0.00   $    8,286.31




                                     Thursday, Mar 25, 2021 09:39:53 AM GMT-7
                        Case 20-50463   Doc 70     Filed 04/01/21      Entered 04/01/21 14:06:15           Desc Main
                                        CUSTOMDocument
                                                DESIGN GROUP,LLC
                                                         Page 64 of 68
                                            A/R Aging Summary
                                                 As of February 28, 2021

                                                  Current     1 - 30       31 - 60     61 - 90     91 and over    Total
310 nutrition                                                                                              0.00           0.00
Abby Campbell                                                    120.91                                              120.91
AC Outlaws Baseball                                              498.83                                              498.83
Adam Patton                                                                                51.36                      51.36
Aiken Black Tire Serivce                                                                                  40.00       40.00
Alan Sigmon                                                                                               23.54       23.54
Alex Fair                                                                     107.00                                 107.00
ALG Services                                                                                             128.40      128.40
Amber Howard                                                                   20.33                                  20.33
andey pergueos                                                                187.26                                 187.26
Andrew D'Elia                                                                                              5.35           5.35
Andrew Williams                                                                                           38.52       38.52
Angela Bowman                                                                  20.61                                  20.61
Angela Rembert                                                                                            55.21       55.21
Anthony Baldesare                                                                                         66.77       66.77
Asheville Soccer Club                                                                                    333.84      333.84
ashley rembert ( 2175 )                                           97.92                   436.00         160.00      693.92
Athletes Lab                                                  10,347.15     4,242.12                     787.04   15,376.31
Athletes Lab ( 2259 )                                         13,753.09     6,148.97                     863.94   20,766.00
Avery Jackson                                                                 707.20    2,757.17       2,000.00    5,464.37
Bandys High School                                               704.60                                              704.60
Becker, Chris                                      2,659.49                                                        2,659.49
Beth Meadlock                                                                                             29.96       29.96
Billy Gaskins                                                                                          1,465.90    1,465.90
Black Rifle Training Group                                                    438.70                     105.00      543.70
Blake Barron                                                    1,339.12      760.24                               2,099.36
bootleggers                                                                                              201.16      201.16
Brad Beaver                                          365.95                                                          365.95
Brett Huffman                                                    986.11                                              986.11
Brian Jillings                                                                                            37.45       37.45
Bumgarner Oil                                                    577.80     3,888.39                               4,466.19
Cafe Gouda                                                                                                 0.00           0.00
Call Verlanic                                                                             422.65                     422.65
Cara Sigmon                                                      148.73                                              148.73
Carolina Accessory Concepts                                                                           35,312.32   35,312.32
Carolina ENT sinus and Allergy                                                                            66.34       66.34
Carolina Select Volleyball club                                 1,893.90                                           1,893.90
Catawba county splash                                                                                     69.88       69.88
Catawba Valley Roofing                                                                                   526.44      526.44
Cathy Dula                                                       339.50                                              339.50
CCM                                                                                       267.03                     267.03
CDG-PAW LLC                                                                                              856.92      856.92
Century Services                                                 642.00                                              642.00
Chad Hampton                                                      28.89                                               28.89
Chapel Church                                                                                              0.00           0.00
Chargers Volleyball                                                            74.90      181.89                     256.79
Cherry Kilby
                      Case 20-50463          Doc 70   Filed 04/01/21     Entered 04/01/21 14:06:15
                                                                  1,693.28
                                                                                                        Desc Main
                                                                                                              1,693.28
                                                      Document        Page 65 of 68
Chris Ramirez                                                                2,145.24                 75.56     2,220.80
Chris Wills                                                         53.50                                         53.50
Christie Clinic                                                   2,182.70                           216.35     2,399.05
Christie Clinic Training and Continuous Improvement
Manager                                                                                              300.00      300.00
Cleveland Community College                                       4,558.17              4,288.13                8,846.30
Clifton Bennett                                                   1,912.63    221.44      92.02     2,710.29    4,936.38
cody dalton                                                       3,584.51                                      3,584.51
Collar Blue Trading Co                                           12,712.34                                     12,712.34
Cordell Harris                                                     112.35                                        112.35
Craig Schreiber                                                                           32.07                   32.07
CSVC                                                               454.75       -0.01                            454.74
Custom Design Group LLC                                                                                 8.56        8.56
CVCC                                                               979.06    4,991.93                 80.25     6,051.24
CVCC Baseball                                                                 668.32                             668.32
CVCC Foundation                                                                69.55                              69.55
CVCC Head Baseball Coach                                           328.45    6,550.55                           6,879.00
D&H Marketing                                                     1,911.05    262.15      69.55     1,605.00    3,847.75
Dan Barnwell                                                       224.70                                        224.70
David E. Looper & Company                                                       -0.01                              -0.01
Deana Gates                                                                                          209.72      209.72
Deisy Zavala Vazquez                                                                                1,463.76    1,463.76
Denver Nuggets Basketball, Inc.                                                                     1,286.14    1,286.14
DH marketing                                                                                        1,012.22    1,012.22
Donna Hodges                                                                                            8.56        8.56
Donnie White                                                                                        1,732.95    1,732.95
Doug Knowles                                                       677.15                                        677.15
Elise Ginkel                                                      1,060.59      0.01                            1,060.60
Erin Sigmon                                                                               28.36                   28.36
Ethan Schronce                                                                411.95                             411.95
Evans Landscaping                                                             676.08                             676.08
Eve Hollar                                                                                            32.10       32.10
Ezra KEIGER                                                                                           53.50       53.50
Fayetteville Technical Community College              2,994.93                                                  2,994.93
Fayetteville Technical Community College .                                   5,837.32    756.91    17,207.12   23,801.35
FCA                                                               1,106.38    216.14                            1,322.52
Gardner Webb University                                             42.80                               0.00      42.80
Gary Bost                                                          214.00                                        214.00
Gavin Sentell                                                                            115.65                  115.65
Grass Envy                                                                                           315.65      315.65
Graystone Eye                                                     5,651.74                                      5,651.74
Great Falls High School                                                         0.00    1,018.64                1,018.64
Guthrie Landscaping                                                                     1,162.02                1,162.02
Hank Eimer                                                                                           322.17      322.17
HCA                                                                                                  425.06      425.06
HCAM                                                                                                 278.20      278.20
Heico Fasteners                                                    823.37                                        823.37
Hickory Christian Academy                                                                            473.48      473.48
Hickory city                                                                                         920.76      920.76
Hickory Crawdads                                                                                     588.50      588.50
Hickory High School                                                119.58                             10.70      130.28
                    Case 20-50463
HIckory High School Athletics
                                             Doc 70   Filed 04/01/21    Entered
                                                                   936.25
                                                                                 04/01/21
                                                                              622.74
                                                                                           14:06:152,450.07
                                                                                       1,911.56
                                                                                                        Desc Main
                                                                                                              5,920.62
                                                      Document       Page 66 of 68
Hickory Homeboys                                                   671.14                                        671.14
Hickory Hurricanes U12 Team                                                                           77.04       77.04
Hickory metro and Visitors bureau                                                                    858.14      858.14
Hickory Museum of Art                                              134.82                                        134.82
Hickory Printing Group                                                                                63.40       63.40
Hickory Sunrise Rotary                                              64.20                                         64.20
High Point university                                              459.03                282.48      120.11      861.62
High Point University Athletics                                                                      164.78      164.78

High Point University Women's Lacrosse Asst. Coach                            561.75                             561.75
Honey Pick Con Store                                                67.41                                         67.41
ISM GLOBAL INC                                                                                     3,201.98    3,201.98
Jack Huss                                                                      36.38                              36.38
Jackie Kirby                                                       117.70                             43.86      161.56
Jamie Clontz                                                        96.30                                         96.30
Jason Pruitt                                                        92.55                                         92.55
Jeremy Riddle                                                    14,472.01                                    14,472.01
Jesse Tarr                                                         205.92     149.52                             355.44
Jessie Clark                                                                                          17.12       17.12
Joe Zych                                                           839.41                                        839.41
john Johnson                                                                              48.15                   48.15
John Keller                                                        267.50                                        267.50
John Perrin                                                       2,179.65                           158.36    2,338.01
Johnston Community College                                          82.39                                         82.39
Justin Weidner                                                     389.48                                        389.48
Kara Miller                                                                                          173.67      173.67
Karen Bishop                                                                                          59.92       59.92
Kathleen Gwaltney                                                                                     12.75       12.75
Katie Smith                                                         19.26     177.35                  33.44      230.05
Katrina Devore                                                                391.83                             391.83
Kelly Plumley                                                                  82.39                              82.39
Kendall Osborne                                                                                       74.90       74.90
Kevin Paterson                                                     900.51                          5,413.43    6,313.94
Lake Norman High School Football                                   896.13                                        896.13
Lake Norman Track and Field                                       1,058.13                                     1,058.13
Leah Hefner                                                        107.00                                        107.00
Lee Swanson                                                        627.68                            197.35      825.03
Lenior Rhyne University-golf                                       254.13                          1,358.90    1,613.03
Lenior-Rhyne University Baseball                                              911.34                 187.25    1,098.59
Lenoir Oilers                                                                                        423.72      423.72
Lenoir Rhyne                                                      5,687.70    672.82     406.39                6,766.91
Lenoir Rhyne Advancement Office                                   1,244.68                                     1,244.68
Lenoir Rhyne Athletic Training                                                           338.11                  338.11
Lenoir Rhyne football administration                                                     101.65                  101.65
Lenoir Rhyne Head Triathlon Coach                                                                     32.10       32.10
Lenoir Rhyne Marching Band                                                                           122.25      122.25
Lenoir Rhyne Mens Lacrosse                                        7,500.00                                     7,500.00
Lenoir Rhyne Mens Soccer                                                                           1,144.91    1,144.91
Lenoir Rhyne University                                           2,217.58   2,015.88   8,758.46   1,387.07   14,378.99
Lenoir Rhyne University Women's Basketball                                                            12.84       12.84
Lenoir-Rhyne                                                                                         651.10      651.10
                     Case 20-50463
Lenoir-Rhyne Athletics
                                        Doc 70   Filed 04/01/2141.73Entered70.62
                                                                             04/01/21  14:06:15 315.65
                                                                                   2,631.35
                                                                                                   Desc Main
                                                                                                         3,059.35
                                                 Document       Page 67 of 68
Lenoir-Rhyne University                                       526.44                           1,016.50    1,542.94
Lenoir-Rhyne University ( 2283 )                              836.74    2,369.95                   9.63    3,216.32
Lenoir-Rhyne University Softball                              226.41      12.84     109.98                  349.23
Leonardo Drs                                                                                    639.82      639.82
Lewisville High School                                        702.94                             84.00      786.94
Lexington Home Brands                                                                           141.78      141.78
Linn Richards                                                                                    21.40       21.40
Lori Lingerfelt                                                                      81.32                   81.32
LP Thompson                                                              137.06                             137.06
LR Bears Club                                                                                  2,087.41    2,087.41
LR Womens Soccer                                              517.35                                        517.35
LRU Football                                                 3,676.63                                      3,676.63
Luis Atiles                                                               12.84                              12.84
Madison High School                                                                            1,631.97    1,631.97
Maiden High School                                                       249.99    1,880.10                2,130.09
Matt Mcrosky                                                  481.37                                        481.37
MDI                                                          8,330.31                                      8,330.31
Mike Allen                                                                          422.65                  422.65
Mike Anderson                                                                                    14.98       14.98
Mike Mackie                                                    83.47     126.26                 680.31      890.04
Mike McRee                                                                                       49.22       49.22
Misa Shuford                                                                         21.40                   21.40
Mountain View Recreation                                                                         59.92       59.92
Nashville Underground                                                   1,783.25                           1,783.25
Newton - Conover High School                                              48.15                              48.15
Newton Conover High School                                                          604.25     6,372.30    6,976.55
Nick Schroeder                                                                                  340.80      340.80
Palmetto Sports Fundraising                                  1,145.97   1,273.84                           2,419.81
Patrick Laney                                                2,241.12                67.41                 2,308.53
Patty Delgado                                                                                    22.47       22.47
Paula Gambill                                                                                   134.83      134.83
Penny Black                                                                         107.00                  107.00
Rebecca Bryant                                                           363.01     386.82                  749.83
Rex Tonkins                                                                                     820.00      820.00
Robert Ogle                                                   254.66                                        254.66
Robert Webster                                                                                   42.80       42.80
Roger Maxi                                                     79.18                                         79.18
roger young                                                                                   39,097.03   39,097.03
Rolando Arroyo                                                                                 6,026.78    6,026.78
Ryan Davis                                                                          715.83                  715.83
Sarah Wilson                                                              84.95                              84.95
Shane Motley                                                              48.69                              48.69
Shanna Bryant                                                                       173.88                  173.88
Shawn Ferguson                                                315.92                                        315.92
South Caldwell High School                                    569.24                                        569.24
Southpaw Screen Printing & Embroidery                                    302.06               35,502.58   35,804.64
St. Stephens                                                                         81.32                   81.32
Steven Parham                                                                                    42.80       42.80
stewart, william                                                         315.65                             315.65
Susan Huffman                                                                                    16.05       16.05
Tate Campbell                                                                        16.05                   16.05
Tim Whisnant
                     Case 20-50463   Doc 70    Filed 04/01/2142.80Entered 04/01/21 14:06:15                     Desc Main42.80
                                               Document       Page 68 of 68
TJ Eads                                                          345.62       896.66                                       1,242.28
TLBA                                                                          224.70                                         224.70
Tm Brown                                                                                        46.54                         46.54
Tracy tucker                                                     171.20                                                      171.20
Travis Watson                                                                                   81.32                         81.32
Trebor Washington                                                                                              16.05          16.05
TSC                                                              486.59                                                      486.59
TVLC                                                                                                           57.78          57.78
Ty Whitener                                                                                                    12.84          12.84
Tyson Foods                                                      535.00                                                      535.00
UFP Industries                                                   358.44                                                      358.44
University Christian High School                                                                               43.87          43.87
Venom                                                          1,786.37                                                    1,786.37
Venom Baseball                                                                                                115.97         115.97
Victor Hunt                                                      470.27                                                      470.27
Waliyah Perkins                                                    7.49                                                        7.49
Warren Wood                                                                                     51.36                         51.36
West Henderson High                                                               -0.01                       988.68         988.67
West Henderson High School                                                                                      0.00           0.00
West Lincoln High School                                                                      214.00                         214.00
Whitefield Academy                                                                              10.69                         10.69
Windy Reinhardt                                                    5.35                                                        5.35
WPCOG                                                            122.51                                                      122.51
TOTAL                                         $ 6,020.37   $ 137,831.33   $ 52,588.89     $ 31,229.52   $ 189,357.26   $ 417,027.37




                                       Thursday, Mar 25, 2021 08:18:29 AM GMT-7
